Oo wo yt DH ww FP WY YS

mM Nw bw YH NY KY WY NY NO KH KY Se RP KF Se RF Ee SE
o sj) A UW & WB HH KK CO DO FPA HD ur fF WwW YP KF COC

 

 

Case 2:20-cr-00018-RJB Document 28 Filed 01/27/21 Page 1of1

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, NO. CR20-0018 RIB
Plaintiff, ORDER CONTINUING DETENTION
SUPERSEDING INDICTMENT
Vv.
MICHAEL JOHN SCOTT,
Defendant.

 

 

A Superseding Indictment having been returned against the above-named defendant,
now therefore

IT IS ORDERED that detention be continued as previously set.

DATED this 27th day of January 2021.

MVE hie

UNITED STATES MAGISTRATE JUDGE

ORDER CONTINUING DETENTION — | UNITED STATES ATTORNEY

r 7 ; 700 Stewart Street, Suite 5220
SUPERSEDING INDICTMENT Seattle, Washington 98101

(206) 553-7970
